Citation Nr: 1524136	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Maxwell Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.  His military occupational specialty was in air transportation.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for right ear hearing loss, assigning a noncompensable evaluation effective February 24, 2006, and denied service connection for left ear hearing loss and tinnitus.  In July 2006, the Veteran submitted a notice of disagreement with the denials of service connection and subsequently perfected his appeal.  

In an August 2009 decision, the Board denied entitlement to service connection for left ear hearing loss and for tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued an order granting a joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the JMR and Court order.  

In August 2010, the Board remanded the claims of entitlement to service connection for left ear hearing loss and for tinnitus for further evidentiary development, including obtaining a new VA nexus opinion.  Service connection for tinnitus was granted and that issue is no longer on appeal.  In August 2011, the claim for service connection for left ear hearing loss was again remanded.  

In an April 2012 decision, the Board denied entitlement to service connection for left ear hearing loss.  The Veteran appealed the Board's decision to the Court.  In January 2013, the Court issued an order granting a JMR the appeal to the Board.  The appeal was returned to the Board for action consistent with the JMR and Court order.  

A July 2013 rating decision denied entitlement to a compensable evaluation to the right ear hearing loss.  The Veteran perfected an appeal.  

The appeal of entitlement to a compensable rating for right ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in active service.

2.  The Veteran currently has left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes and it is as likely as not that the left ear sensorineural hearing loss disability is related to exposure to acoustic trauma in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for left ear hearing loss, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

2.  Entitlement to service connection for left ear hearing loss.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran contends that he incurred left ear hearing loss as a result of noise exposure during service while performing his duties serving in the U.S. Navy.  In 2006, the Veteran related that he was routinely exposed to aircraft noise during service.  He denied recreational noise exposure, non-noise related interactions attributed to ear surgery, ototoxic medication, head trauma, and family history of hearing loss.  At the time of VA examination in 2010, the Veteran stated that during service he was a parachute rigger in a jet squadron.  He denied any combat exposure but was exposed to jet engine noise and bombs with the use of hearing protection.  Prior to entering service, he was a student who worked at a motorcycle shop where he performed janitorial duties for one year.  Following separation from service, he returned to the motorcycle shop where he worked for two more years.  Then he drove a delivery truck and then worked for the police department, again working on motorcycles.  After that, he again worked as a delivery truck driver.  The majority of his time, the last 23 years, had been spent as a mail carrier.  Recreationally, he worked and used motorcycles over the years without ear protection.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by aircraft.  He is competent to describe observable symptoms such as decreased hearing.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the Navy.  For this reason, the in-service injury of acoustic trauma to the left ear is established.

The Veteran underwent audiological examinations at time of service entrance and discharge.  Upon entrance examination in January 1969, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
n/a
15

Upon discharge examination in January 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
15
30

As such, the Veteran's service treatment records clearly show a deterioration of hearing acuity at each level from enlistment to separation.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" of in the left ear that meets the criteria of 38 C.F.R. § 3.385.  On the authorized audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
50
55

On the authorized audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
45
55

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current left ear sensorineural hearing loss disability is related to exposure to acoustic trauma in service.  There is evidence that weighs in favor of and against the claim for service connection.  

There is evidence that weighs against the claim for service connection and establishes that there is no nexus between the current left ear hearing loss and the noise exposure in service.  The VA audiological evaluation report dated in December 2011 indicates that the VA audiologist reviewed the entire claims file, examined the Veteran, and concluded that the Veteran's hearing loss was less likely than not to be caused by or a result of acoustic trauma during military service.  The audiologist based the opinion upon the following: the Veteran's hearing in the left ear shifted 15 decibels from his entrance exam to his exit exam; but found that his threshold at 4000Hz at separation did not meet VA standards as disabling.  The audiologist indicated that "[t]est re-test reliability" is considered to be a shift of 5-10 decibels and a shift of 15 decibels is considered borderline.  The audiologist opined that a 15 decibel shift at one frequency in the left ear does not meet VA criteria as disabling and was not caused by inservice acoustic trauma.  The audiologist further noted that, typically, noise induced hearing loss caused hearing loss to be symmetrical which, in this case, it was not.  The audiologist pointed out that the claimant had a positive history for post service noise exposure which could be contributing to the Veteran's current audiological configuration along with aging effects.  

There is competent and credible evidence that weighs in favor of the claim for service connection and establishes that there is a medical nexus between the current left ear hearing loss and the noise exposure in service.  The Veteran submitted a private medical opinion from his audiologist, J. Dann.  In the May 2012 statement, the private audiologist indicated that she reviewed the Veteran's entrance and separation examinations and audiometric findings and conducted an audiological examination on the Veteran.  The audiologist indicated that there was a threshold shift of up to 15 decibels at all frequencies at exit examination which was consistent with noise exposure.  She noted that the Veteran's hearing was only tested to 4000 Hz but the testing should have included measurements at and above 6000 Hz in order to document characteristic "notch" associated with noise induced hearing loss and she cited to the 2005 IOM report "Noise & Military Service."  The audiologist indicated that the Veteran reported a history of noise exposure from aircraft especially jet engines while serving in the military.  She also noted the Veteran's post service noise exposure which included work as a janitor in a mechanics shop, motorcycle mechanic, delivery truck driver, and mail carrier for 23 years.  The audiologist indicated that testing revealed mild to moderate notched sensorineural hearing loss in the left ear with a word recognition of 88 percent in the left ear.  The audiologist opined that it was more likely than not that the Veteran's hearing loss was related to military noise exposure.  She indicated that the opinion was based upon a threshold shift between the entrance and exit audiograms and the case history.  The audiologist opined that the same noise exposure which caused the right ear hearing loss caused the left ear hearing loss.  

The Board finds that the evidence is in equipoise as to whether the left ear hearing loss was caused by the noise exposure in active service.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.  The claim is granted to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Regarding the claim for an increased rating for right ear hearing loss, the Board finds that in light of the grant of service connection for left ear hearing loss, the increased rating claim should be readjudicated.  The Board finds that due process mandates that this issue be remanded to the AOJ for readjudication in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Accordingly, the case is REMANDED for the following action:

Readjudicate the increased rating claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


